     PAUL J. ANDERSON, ESQ., NSB #709
 1
     MICHELLE RAFFERTY, ESQ., NSB #5097
 2
     KRISTEN D. MATTEONI, ESQ, NSB #14581
     MAUPIN, COX & LEGOY
 3   4785 Caughlin Parkway
     Reno, Nevada 89519
 4   (775) 827-2000 (Telephone)
     (775) 827-2185 (Facsimile)
 5   Attorneys for Casha Kaufer, Individually,
     and as Representative of the Estate of
 6   Catherine G. Neighbors; Michael Robert Douglas,
     Individually and as Representative of the
 7   Estate of Catherine G. Neighbors
 8

 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     State Farm Life Insurance Company, an                CASE NO.   3:19-cv-00658-LRH-WGC
12
     Illinois Corporation,
13                                                        STIPULATION AND ORDER FOR
                    Plaintiff,
                                                          EXTENSION OF TIME TO FILE
14                                                        RESPONSIVE PLEADING TO
            v.
                                                          COMPLAINT
15
     The Estate of Catherine G. Neighbors; Casha
16                                                        [FIRST REQUEST]
     Kaufer, Individually, and as Representative of
     the Estate of Catherine G. Neighbors; Michael
17
     Robert Douglas, Individually and as
18   Representative of the Estate of Catherine G.
     Neighbors; Laura Drucker; Susan Cossette;
19   DOES I through X, inclusive; and ROE
     Corporation XI through XX, Inclusive,
20
                 Defendants.
21
     ____________________________________/
22
            Plaintiff, State Farm Insurance Company, an Illinois Corporation (“Plaintiff”) and
23
     Defendants, Casha Kaufer, individually and Michael Robert Douglas, individually, by and
24

25
     through their respective undersigned counsel of record, hereby stipulate as follows:

26   ///



                                                      1
            1.      No prior extensions have been granted in the above-referenced matter.
 1

 2
            2.      Plaintiff filed its Complaint on October 30, 2019.

 3          3.      Defendant, Michael Robert Douglas, (“Douglas”) was served in his individual

 4   capacity only on or about November 15, 2019.
 5          4.      An answer or responsive pleading to the Complaint is currently due for Douglas,
 6
     individually, on or before December 6, 2019.
 7
            5.      Defendant, Casha Kaufer, (“Kaufer”) was served in her individual capacity only
 8
     on or about November 21, 2019.
 9
            6.      An answer or responsive pleading to the Complaint is currently due for Kaufer,
10

11   individually, on or before December 12, 2019.

12          7.      The requested extension allows counsel for Defendants, Douglas and Kaufer,

13   additional time to meet and confer with Defendants to formulate a responsive pleading.
14
            8.      At this time the Estate of Catherine G. Neighbors has not been served and neither
15
     Defendants Douglas nor Kaufer are authorized to accept service on behalf of the Estate.
16
            9.      Defendants, Douglas and Kaufer, shall have up to and including January 6, 2019
17
     within which to file their responsive pleadings to the Complaint in the above-referenced matter.
18
     ///
19

20   ///

21   ///

22   ///
23
     ///
24
     ///
25
     ///
26



                                                     2
 1   Dated this 26th day of November, 2019.    Dated this 26th day of November, 2019.

 2   MAUPIN, COX & LEGOY                       MCCORMICK BARSTOW, LLP
 3
     By:     /s/ Paul J. Anderson _            By:    /s/ Michael A. Pintar _
 4
           PAUL J. ANDERSON, ESQ.                    MICHAEL A. PINTAR, ESQ.
 5         Nevada State Bar #709                     Nevada State Bar #3789
           MICHELLE RAFFERTY, ESQ.                   241 Ridge Street, Suite 300
 6         Nevada State Bar #5097                    Reno, Nevada 89501
           KRISTEN D. MATTEONI, ESQ.                 Michael.pintar@mccormickbarstow.com
 7         Nevada State Bar #14581                   Tel: (775) 333-0400
           4785 Caughlin Parkway                     Fax: (775) 333-0412
 8
           Reno, NV 89519                            Attorneys for Plaintiff
 9         panderson@mcllawfirm.com
           mrafferty@mcllawfirm.com
10         kmatteoni@mcllawfirm.com
           Tel.: (775) 827-2000
11         Fax: (775) 827-2185
           Attorneys for Defendants
12

13
             IT IS SO ORDERED.
14
             Dated: November 27, 2019.
15

16
                                              _____________________________________
17                                             UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26



                                                3
